          CASE 0:20-cv-02250-WMW-TNL Doc. 1 Filed 10/29/20 Page 1 of 11



                                                                                             ffiffiffiffiBwffim
                                                                                                       ficT a s          20?il

                                                                                          ELERK, U.S, Di$iHiCT OOUH]
                                                                                             ST, PAUL, MII\NESOTA


                            Ur'rurnn Srarns Dmrrucr Counr
                                 Drsrrucr oF Mtt*ri{Esorr\


FALItr.A h{ DUERBY                                             caseNo.
                                                               {'t n   k
                                                                                Wlw2:Lg I{)IU'U
                                                                           annignrd hv   {.lclh ai [lisn'ict t.r:,urt]


                    Flaintiff.



STEVE SllvION. in his official capacity                        DE]I*{AND FOR JURY TRIAL
ar Mirumson Secrenary of State, and                                   YES NO X
Tlh,lOTHY \,VALZ. in his otTicial capacit.y
as Governor of h{innesona.

                    Det-endant.

                                             COMPLA.INT

PARTIEs

1.   List ..your n;rme, address and telephone nuntber. Do the sanre fol any addirional plaintiffs.

     a.   Flaintiff

          Itlatne                 Paula h'lirare Overbv

          Street    Addrcss       836 Cliff Road

          founty,     City'       Dakora" Eagan

          State    & Zip Code MN 551?3

          Telephone     Numher    551-4i0-0911


Z.   List all defendanrs. You should    snate the   full
                                                    name of tlre defendant, even if rhar defendant is
     a llovernment agenE]', atr organization, a corpnradon, or an individual. Include the address
     where each defendant nray be served. Make sure that rhe det'endant{s} lisred belorv rr$CAfiU
                                                                                                                                    h A
                                                                                                                                 ru F ld{
                                                                                                                                            \N
                                                                                                                  OcT      2I     2020's\"
                                                                                                          U.S" DISTRIGT     G0URTSI p^-
        CASE 0:20-cv-02250-WMW-TNL Doc. 1 Filed 10/29/20 Page 2 of 11




   identical to those contained in the above caption"

   l.   Defendanr No.       1



        Name                    Steve Simon, as hlinnesnta Secretary of Stare

        Street   Address        Secrerarl'of Smre's Off ice

                                100 Rev. Dr. h{altin Lurher King Jr. Blud.

        Count3,,,   Citr,,      Ramsev, 5t Faul

        State    & Zip   Code   b'IN 55155

   b.   Def'endant Nn. 2

        Name                    Timorhv \,tlalz as Govenon

        Street   Address        Office of Gor,'emor Tinr \,\tale & Lt" Governor Fegg,v Flanagarr

                                130 Sr,rre Capitol

                                75 Rev Dr. hlardn Luther King Jr. Blvd.

        Counrv,     Cittr       Ramsy. 5r Faul

        Srate   & Zip Code h{N 5515I

   c.   Defendanr No.3

        Name

        Street Address

        County. Ci1-1

        State'& Zip Code


NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFENDAITTS, FLEASE
PROVIDE THETR N^&MES AND,&DDRESSES ON A SEPAR"ATE SHEET CIF PAPER.
Check here if addiriona! sheets of paper are artadred: [J
Flease label the anached sheets of paper to corrffpond to rhe appropriate numbered
paragraph above (e.9." Additional Defendanrs X.d.,2.e., etc.)
          CASE 0:20-cv-02250-WMW-TNL Doc. 1 Filed 10/29/20 Page 3 of 11




JLIRISNICTION

F'ederal couns nre courts of limited .jurisdiction. Generall.l,', [Li''o rypes of cases can be heard in
federal couru cases ittvolriing a fMeral queilion and cases involving diversily of cirizenship of
the parties. Llnder ?E U.S.C. $ 1331, n case involving, the United Sr,ates Consdrution or federal
laws nr treaties is a federal question case. Under 38 U.S.C. !i 133?" a case in rvhich a cirizen nf
one smte 5ue5 fl citizen nf another snam and the arlount of danrages is more than $75,0t]0 is a
diversitv of citiaenship case.

3. l,tthar is the basis for federal coun jurisdiction?    fclrerft sll rh$r dppJ"vJ

          E Federal Question             tr   Diversiry of Cirizenship

4.   trf the basis for jurisdiction is Federal Question. rvhich Federal Consrirurinllal, srarutoRu' pr
     treatl' righn is st issue? List all rhat apply.

     ?8 U.S.C. $$ ?201, 3202; ? U.5.C. 5 7; Consr. Anrend. I and XIV,42 Ll.S.C" g tg83

5.   If the basis f or jurisdiction is Diversitv of Cirizenship, lt hat is rhe sure nf cirieenship cf each
     pany? Each Flaintiff ruust be diverse from each Defendant for diriersi6. jurisdimion.

     Flaintiff   Name:                                    State of Cirieenship:

     Detendanr No.    1:                                  Stare of Citiaenship:

     Det'endant No.   ?:                                  Srare of Citieenship:

     lLttndl additional    sheets of paper as nrcessary flnd labet this     inforrnation    as   paragraph
     5.
     Cluck here if addidonal     sheets of paper are flnflched.

6. What is the hasis for venue in the Disrrict     of lr,'Iinnesota? {drecA sll rfior 6FlpXy}

      t'G   uefendant{s} reside in Minnesotu        y'G   Facu alleged below prinrarily occunned in
                                                       Mimesota
          G 0ther:   explain


STATEh.TENT OF THE CI-AIh{

Describe in dre space provided belo,,t the basic facrs of ynur claim. The descriptinn of tacu
should include a specific explanation of hnrr. ruhere, and ruhen each of the defendanrs named in
the caption violated the law, and hol+' l'ou lr'ere harmed. Each paragraph must be numhered
separatelv. heginning lr,'inh number 7. Flease write each single set of circumstances in a
         CASE 0:20-cv-02250-WMW-TNL Doc. 1 Filed 10/29/20 Page 4 of 11




separatel!,' rlunrbered pilrngraph.

7.   Miun. Stat. |i 2048"13 requires tlmt a special election he held in February if     a nrajnr parry

     candidate dies rvithin 79 days of the Norientber election. At issues is lvhether or tlor stare

     law conflicts urith federal larr'.

E.   The Legal Marijuana Norv party duly appointed a nerv candidare, Flainriff Faula CIverbv. ro

     replace Adant Weelis the deceased candidate for a special election for U.5. House in           fDZ    ro

     be held in.February according to provisions of h,{innesota snte lar+'b,Iinn. Stat. g     lMB.13

     {the "Fostponpnlen[ Provisions"i- Steve Simon and rhe secrptary of states office have not

     registered her candidac.y or place her nanre on the ballor for rhe Nov 3 election. Governor

     Timoty   lfalz has nrt issued a rvrit tbr a special Election according   to h,linnesnna statp larr.

5.   As a candidate duly and larvfully selected by the Legal lv,Iarijuana Fan.1'. plaindtf Faula

     overby has a right and a responsibility to repre$ent dreir inreresrs. Plaintiff Paula     Overb"1,

     has been denied the riglrt and the privildge to acrivelri assefi rhe inreress of rhe
                                                                                          Bnny.

10. As a represenntive nf the parnr.      plaintiff Paula Overbv is also personalll' harr:red. paula

     ilverby will not appeflr on lhe hallot for a Nuv 3 elecrion. Flainriff Faula t]verby is furrher

     hamred by being denied the abilin' to campaign and represem *re interests crf vorers rvho

     suppott the part.1'. According to h,linnesota Mim. Stat. S 2048.09 Subd. vorers who rt ould

     choose to   rtrite-in m!' rlflnre ar a viable representative of the pan.!'rvould not have their vores

     counced. ThiE is a serious violation of voring righrs"

Altach additional sheets of paper as necessary.
Check here if additional shegs of paper are arritdred: [1
Flease hbel the anached sheets of paprr to as.Additional Facts and continue io nurnber the
paragrap hs consecutively.


REQUEsT FOR RELIEF
        CASE 0:20-cv-02250-WMW-TNL Doc. 1 Filed 10/29/20 Page 5 of 11




State what you l$ant the f,ourt to do for you and the amount of monetar.!, compensation, if any,
you are seeking,.

      a) Frovide expedited injuetive relief.

      b) Requiring the Secretary of state tn rcgister the candidacy nf Paula Overby, rlully

      and lawfully appointed by the Legal Marijuana Party.

      c] Requiring the Governor to issue a b'rit calling for a special election to be

      eonclueted on the second Tuesday in February nf 20Zt as defined in Minn. Stat. g

      2048.13

      d) Enjoining Defendant from certifS,ing any election resulrs for U.S. HousE of

      Representatives in fuIinnesota's second congressional district until such time as the

      consitutionalify of Minnesota's Pustponement Provisions are determined hy the

      federal courts

      e) Issue a declaraticrn upholding   Minneota's Postpnnement Prouisions                   as

      consitently aligned with federal starure


Date:   10/29,,I?020




                       Signature of Flaindff

                       Mailing Address         835 Cliff Road
                                               Eagan, MN 55123

                       Telephone Numher        651-410-0S11
                       Email                   paula. orrerb],'   f,6t   ro   nr cast"   net



Note: All plaintiffs named in the caption nf the cnmplainr nrust dare and sign the complainr and
provide hisJher nrailing address and telephone number. Anach addirional sheets of paper as
necessary.
             CASE 0:20-cv-02250-WMW-TNL Doc. 1 Filed 10/29/20 Page 6 of 11

                                                                                    ffiffiffiffiffi\flffiffi
                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF MINNESOI]A                             0eT 2 s    ?mZE

                                                                                                                 1
                                                                                     ST, FAUL, MINNESOTA
FAU[.4 M OVEREY                                                Cir,'il No.
                                                                             La'w -zz51) M$/ei,u)
                  Frlaintiff,                                  COMPLAINT FOR DEC LAR"dITORY
                                                               AND INruNCTIVE RELIEF'
v.

STEVE SIMON, in his official capacity
as hlinnesota Secretary of State, and
TIMOTF{Y 1'VA["2, in his official capaciry.
as Govemor of Minnesota.

                 Defendant.




Plaintiff requesrs erpedired handtring of rhe nrorion.

                                     NATURE OF TI{E ACTION


        1.   This case involttes il prnvision in Minnesotn state lalv that calls for a special election

for puhlic office in lVlinnesota   if a major political   party candidate nominated to run in a corning

election dies after the 79ft day before the election.Minn. Stat. g 2048.18 (the ',pgstFonement

Provisions" or "Provisions"). fThe Legal tsIarijuana Nnvr partty (LhlNpl canclidate passed

flway nn September ?4th, invoking this special pravisinn, requiring the secretary of state tn

register a new candidate for the LI,INP and the Govensr to issue a writ calling frrr a spcial

election.
                                                                                           $CANruHD -,
                                                                                            OcT   2I    20?0's
                                    JURISIIICTION ANIT VENUE                           U"S" EISTRIET COUHT ST. PAUL


       2. This Court has subject matter jurisdiction CIver this action under ZB U.S.C.

SS 1331     and 1343 because it arises under the Constirution and laws of the United Statcs
             CASE 0:20-cv-02250-WMW-TNL Doc. 1 Filed 10/29/20 Page 7 of 11



 and involve; a feeleral electiun.

          3. \'enue is proper in this District pursuant ru 28 [-l.S.C. $        l3gl   6ecause a

 sulrstantial part uf   tFre   events that. give rise tn Plaintiffs' claims   will occur here and hecause
 the Defendant resides in lhis District.

          4. This Cuurt has authoritS,, trr enter a declaratnry juclgrnent pursuanl trr

 28 U.S.C. $S 320I and ZZ0Z.




                                                      PARTIES



          5. The Lh'lNF appuinted d ne\ry' candiclate, Paulu CIvertry, trr replace Arlam trtreeks
                                                                                                  the

dereased cancliclate accurding [s lau's of the st,rte of Minnesnta tlut her ndrne
                                                                                  has nrrt been

placed on the liallnt for the Ncrv' 3 general election. That u,as the prucess
                                                                              in place in h,linnesota
priur to the passage uf h'{inn. Stat.       F   2048.13 {the "Fostpnnement provisiuns'.) which allows

fur a mnre eirrlerly prCIcers.

There us been nu u,nite to schecJule a special election.

       fi. As a canclidate duly and lau,l'ully selected by the Legal fularijuana parrl, plainrifl,paula

ilverby has a right and a respunsibilitl, tu represent lheir interests. It is insufficient tu suggest

that peuple who support the party guals can du so by voting forAclann
                                                                      weeks. V'tens rleserve                   a

candidate that can actively campaign anrl assert the interests uf the party.

       7. As representdtive of the partS',        plaintilf Paula Overb_v also has individuf,l standing

because   plaintiff is personally harmecl. Faula Overby u,ill nst ,rppeilr         CIn   the ballot fur a Nnv 3

electiun. Plaintiff Faula Overbv is further harmerl by being eleniecl the ability
                                                                                             t' campaign and
represent the interests uf the party and the rooters whu suppnrt the part3,.
                                                                             Accnmling tu
           CASE 0:20-cv-02250-WMW-TNL Doc. 1 Filed 10/29/20 Page 8 of 11



 Minnesuta Minn. Stat.    5 2048.09    Subcl. volpru whrr wnuld chuuse to r,vrite-in mv name as a

 l'iable represenLatir,'e uf the part5, wuuld nut have thein vntes cuunted.



        hlinn. Stat. $ 2048.09 Sutrd. 3 (a) A candidate for cuunLy, st,jte, or fecleral office who

        trrants lvrite-in votes ftlr the candidote tu be cuunted rnust file a u'ritten request tvith the

        filing uffice fttr the office sought not more than 84 clays before the primaql ancl no later

        than the seventh day befone the general elertiun. The filing officer shall pruvide ropies

        of the furm tu make the request. Nu rnrritten request shall      l*   accepted later than S;00 pm.

        on the lasl day fr:r filing a written request.




                                     STATEME,I{T OF FACTS

       8. Angie Craig file a morion UNITED STATES DISTRICT couRT DISTRICT OF

h{INNESOTA, atLernpting tu clefine the pruvision rs uncansitutional, Case            I\,1o.   l0-cv-2066.



       9. The Pustponement Provisiuns are constitutional as applied to federal elecdons fur the

[J.5. lluuse of Representatiroes. The cunstituticrn gives   stal.es   the power to prescribe ,*[tlhe

Times, Flaces and h'lanner of hulding E,leetions fur Senaturs and Representittives," tr{hile the

ctrnstitution alsu alluws [hat, "the Congress mav at dny time bv Lar,r,make ur alter such

Regulations, exrept as tct the Place of chnosing Senaturs." U.5. crJnst., art. tr, g 4.Federal law
                                                                                                            Z

U.S.C. $ T, specifies the time rrf the electiun for U.S. House nf represenratives shall be in

November of even numbered Tedrs but the rrlnstituti$n is not specific about the appropriate

actiun when lhe time uf the electiun confliets with the manner of the e]ection. Given the

irnportance r:f democratic process, fair elections, and equal protertian unrler the law, it
                                                                                            is
                 CASE 0:20-cv-02250-WMW-TNL Doc. 1 Filed 10/29/20 Page 9 of 11



redsonable that the manner uf the election specified by state law lr'ould have higher priority

than the lime ut'the electiun specified by fecleral law indicating a lack of anv conflict between

the ferleral lalv and the state law. The fetleral law is a general ease and lhe state law is a

specific case [hat. deals u'ith rare ancl unusual circurnstances.




        X0. \ooting is a    riticsl right of citizens but it is imperative trr balance the potential

incunvenience or uncertainty that might be causerl bv a special election r,vith the putential harm

that many voters       will not have their vote countecl at all. Confusion around voting is alreariv

exlleme because of the pandemic, and the dnnouncement              b_rr'   the Secretary of State that voteg

fur the CD? US Httuse election waukl not be counted. The Angie Cnrig rnotiun hos

cumpounded that confustion. There is incleed a compelling interest l'or a special election as

required by the Anclersun-Burdick balanring test, Burrlick u Takushi, 504 U.S. 4Z&. 434 {1S92}

        1X   "   Plaintitf Paula Overhy contends that htinn. Stat.     $ 2048. 13 is consisrent    with,   ancl

dnes not conflict with. federal lar,r'. Federal law 2 U.S.C. g ? defines the general case fnr federal

eleetions under normal cnnditinns but the conte,rL of the 2020 general election in Minnesold is

anltthing bul normal. The pandemic is clearlv an exigent circumstance which itself has cneaterl

d greilt deal     of cunt'usion about voLing and concerns aboul if an individuahl vnte r,vill be

counrcd.

       12. The state      law Minn. Stat. $    2CI48.13 defines the individual case and the Manner of

holding Elections that ensures a democriltic process, fair elertions, equal protection under rhe

lar,r'antl the right of citizens tu chonse represenr.dtiun accorcling tu the        will of the peuple.

       13. Public Citizen. Inc. v. h,{iller, 813 F. Supp. S21 (N.D. Ga. 19$3}, finds           "[Als   a

practicill miltter, there must be a substantial regulatiun of elections if they itre Lo be fair        uncl
            CASE 0:20-cv-02250-WMW-TNL Doc. 1 Filed 10/29/20 Page 10 of 11



hr:nest ancl     if   sume sort of order. rather than charrs is to accumpany the democratic pnrcesses.");

h'linrtesnta doer nr:[ have plurality law. As such hlinn. Stat.              g     ?048. L3 is cunsistent with   a


rnajority   vCIte statute      in defining the Manner of hclkling elections. It cannol he construerl *'A

carefulll'crufted law [hat, by its strle design, inrnents a'failure to elec['. It is in t"his cnnte.{t.a

rearionable remedy where uther potential remedies are exclude by the 'exigent'circumstance

         n4. The court shnuld also consider carefullv the precedence uf minimizing the death nf a

srnall pilrty candidate. United States Cuurt of Appeals For the Eighrh Circuit Case No.                    l0-j      126

finds that the Legal h'tari.iuana Now Party gained rnajur pilrty status on the laws of Minnesora

with 5.396 of the vote. 5.3'16 is not an insignificant number.              6'16   uf the pupulatinn is blach    4T,6


is Asian, 39"6 is inrligenous. The courL is applying a predictive analvsis. The appnintecl

candidate uf the Legal h{arijuana Part1,, Faula Overb_v, !r,as a cantliclate in Z0lE for the U"S.

llouse of Representatives in I\'linnesnta Cungressional District                 2.   She receiverl nearh,Bt6 of

Lhe   vote as an minon party canclidate. It's unreasonable [o lruggest that she cuull not gdin il

majurity    \note as a      majtrr pdrty candiclate in a special electisn.

         15.    It is not   the respuntibility uf the court tu decitle the outcome of the election bul Ln

balance the impact nf scheduling the election against the rnanner nf hulcling the election. Ir is

unreilsonilble to assert that in the Manner of an election onlv the incumbent candidute has

prutectirtn underthe law ancl the constitution           CIf   the ljniteel States. As such the issue of
n'lnflrilncy"
                and failure tn elect is nut at issue in this rase. Applying a genenal rule as to the 4ate

of the election to resl"rir:t the manner uf the elestiun is lvithout precedent.




                                             PRATER FOR RELIEF

WHEREFORE- Plaintiffs ask this Cuurt to enter judgment in their favor anrl pruvicle
          CASE 0:20-cv-02250-WMW-TNL Doc. 1 Filed 10/29/20 Page 11 of 11



the following relief:

       a) A declarstion uphulding MinnesuLa's Fostpttnement Provisions as ctrnsitentlv ;rligned

r,vith federal statute

       b) Enjnining De[endant from certifying anv election results fnr U.5. Iluuse of

Representatives in Minnesota's second congressionul rlistrict until such time as the

ronsitutiunalif"v of IVlinnesuta's Postpunement Frr:viEiuns are determineel by the fedenal courts

c] A declaration that Minnesota mdv holcl a special election as prescribed in Minn. Stat. $

2048.r3

       c) Requiring lhe Governor tu issue a writ calling for a special eleetion to be conducled

un the second Tuesda-v in February ot' 202L as defined in h{inn. Star.                      $ Z04B.l3
       d) Requiring the Secrel.ary of state to register the candidacy uf Faula Oyerhy, {ully and

lawfullv appuinted try the Legal Marijuana Farry"

       e) Ar,varding Flaintiffs their costs, disbursements, and reasunable atlorneys' fees

incurrecl in bringing t"his actiun pursudnl to any and all applicalrle luws; an4

       f) Granting such other and further relief as the Cuurt cleerns just and proper.



Dated: Octuber 28. 2020                                  Faula Overbv, Fro se
                                                         835 Clifl'Ruad
                                                         Eagan, MN 55123
                                                         651-4X0-fi911
                                                         651-?14,1603
                                                         F a u I a. u v e rtl y   {u1-.1,
                                                                                            crl rn   c it s t. n e   I



                                                       H-1" 21
                                                       t a far laoeo                                                     ct-'


                                                  6
